Citation Nr: 1701111	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  15-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for addiction to pain medication, as secondary to service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board denied this claim in a March 2016 order.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted a September 2016 Joint Motion for Remand (JMR), which vacated the March 2016 Board decision with regard to the issue of entitlement to service connection for addiction to pain medication, as secondary to service connected orthopedic disabilities.  This matter is now before the Board for further consideration.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 JMR, the parties found that the Board provided inadequate reasons and basis for not providing a VA examination to determine whether the Veteran has an addiction disability related to medications prescribed for his service-connected disabilities.  The parties stated that the standard is not strictly whether the Veteran has a current diagnosis, but whether he has "persistent or recurrent symptoms of a disability" which may be associated with service or a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran claims he cannot function without pain medications and described problems that he has in his daily life.  VA treatment records indicate that the medications prescribed during the pendency of the claim could result in addiction.  The Veteran is competent to report his subjective symptoms, to include his belief that he cannot function without the prescribed medications.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, he does not have the medical expertise to diagnose himself as an addict or as having a disability due to the use of the pain medications.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   In the same vein, the Board cannot find that the Veteran's reported subjective symptoms are not sufficient to identify or describe a disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

While VA treatment records do not show diagnoses related to the Veteran's use of prescribed medications, such as addiction, the bar under McLendon is low.  Consequently, since the Veteran reported subjective symptoms that could potentially constitute a disability, and since the medications he has been taking during the pendency of the claim for his service-connected orthopedic disabilities are known to result in addiction in some patients, the Board finds it prudent to remand this matter to afford the Veteran a VA examination to determine the etiology of his complaints.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records.

2. Schedule a VA examination to determine whether the Veteran has a disability related to his use of medications prescribed to treat his service-connected orthopedic disabilities.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report and conduct any necessary testing.

The examiner must indicate whether the Veteran has any disability or diagnosis, such as addiction, due to his use of pain medications prescribed to treat his service-connected orthopedic disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's assertions that he cannot function without the prescribed pain medications.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




